 Case 1:20-cv-00106-CMR Document 26 Filed 07/30/21 PageID.1079 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, NORTHERN DISIVION


 KIMBERLY D.,
                                                              Case No. 1:20-cv-00106-CMR
                        Plaintiff,

                vs.
                                                         ORDER GRANTING EXTENSION
 KILOLO KIJAKAZI,                                                OF TIME
 Acting Commissioner of Social Security,

                        Defendant.                      Magistrate Judge Cecilia Romero



        Based upon Defendant’s Unopposed Motion for Enlargement of Time to Respond to

Plaintiff’s Opening Brief (Motion) (ECF 25), and good cause appearing, the court hereby

GRANTS the Motion.

        IT IS HEREBY ORDERED that the Defendant has up to and including August 27, 2021,

to file a response brief or otherwise respond to Plaintiff’s opening brief. The date by which

Plaintiff may file a reply brief, if any, is extended by fourteen (14) days, or until September 10,

2021.

        DATED this 29 July 2021.




                                              Magistrate Judge Cecilia M. Romero
                                              United States District Court for the District of Utah
